Citation Nr: 1409804	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome.

2.  Entitlement to a compensable initial rating for bilateral hearing loss. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a disorder of the spine.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a left ankle injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1981 to August 1984.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for left shoulder impingement and bilateral hearing loss, but denied service connection for a back disorder, hemorrhoids, a left ankle injury, and PTSD.  The Veteran appealed the denials of service connection and the initial ratings assigned in this decision, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal reveals that the system includes documents relating to the immediate appeals.  

The Veteran submitted additional evidence in July 2012 with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).

The Veteran submitted a November 2012 statement which, in part, expressed his belief that a tinnitus claim was on appeal.  The Veteran has already been granted service connection for tinnitus and that he did not disagree with either the initial rating or the effective date assigned.  That issue is not before the Board.

The Veteran also submitted an October 2013 statement requesting that his case be advanced on the Board's docket due to financial hardship.  The Board grants that motion.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The issues of an initial compensable rating for bilateral hearing loss and service connection for a spine disorder, hemorrhoids, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire initial rating period, left shoulder impingement syndrome has not been productive of limitation of motion of the minor arm to shoulder height.

2.  An acquired psychiatric disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5010 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125, 4.126 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


Initial Rating for Left Shoulder Impingement Syndrome

The Veteran's left shoulder impingement syndrome is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5010.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5010 for traumatic arthritis.

Under DC 5010 arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The ratings for shoulder impairment differ based on whether the shoulder is the major or minor arm.  38 C.F.R. § 4.71a, DCs 5200-5203.  The record shows that the Veteran's left arm is his minor arm.  The Veteran has not contested this.

Limitation of motion of the arm at the shoulder level is rated 20 percent for the minor shoulder.  38 C.F.R. § 4.71a, DC 5201.  

The only range of motion test of record is in a February 2010 VA examination report.  Ranges of motion were to 90 degrees of internal rotation (with pain at 90 degrees), forward flexion to 180 degrees (with pain at 90 degrees), and abduction to 150 degrees (with pain at 90 degrees).  The Veteran complained of a constant stabbing pain in his shoulder that had been nonresponsive to medication.  He had particular problems with overhead activities, but no periods of worsening symptoms on flair-up.  The left shoulder had no obvious deformity, though pain was present on abduction, forward flexion and at the extremes of internal rotation.  There were no additional limitations following repetitive use other than increased pain - but no further loss of motion.  Incoordination, fatigue, weakness, and lack of endurance did not further affect shoulder function.

Based on the foregoing, the Veteran's non-dominant arm motion has not been limited to the shoulder height.  The Veteran had active motion well in excess of shoulder level in both forward flexion and abduction even considering additional limitation of motion as due to pain, incoordination, fatigue, weakness, and lack of endurance.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's left shoulder disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8 Vet. App. 202, 204-05 (1995).  The RO used the findings of pain and the Veteran's reports of difficulty with overhead activities to award a minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  The Board finds that, because the Veteran has already been rated using the DeLuca criteria, a further grant would constitute pyramiding.  38 C.F.R. § 4.14. 

The Board has also considered whether a higher rating may be available under an alternative Code, but finds that none is applicable.  

Shoulder disabilities are rated under DCs 5200-5203.  DC 5200 rates based on ankylosis.  DC 5202 rates other impairment of the humerus, based on loss of the humeral head, nonunion, fibrous union, recurrent dislocation, or malunion. Finally, DC 5203 provides ratings for other impairment of the clavicle or scapula based on dislocation, nonunion, or malunion.  38 C.F.R. § 4.71a.  The Veteran does not allege and the record does not otherwise suggest that he has ever had ankylosis of the left shoulder, a fracture resulting in loss of bone, nonunion, fibrous union, or malunion of the humerus, clavicle, or scapula, or dislocations of the humerus, clavicle, or scapula.  The ratings under these DCs are not for application in this case.

Accordingly, the Board concludes that the Veteran's left shoulder impingement syndrome has been 10 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

In analyzing the Veteran's claims for higher initial ratings, the Board has considered whether referral for extraschedular ratings is warranted.  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

With regard to left shoulder impingement syndrome, the rating criteria used to consider the Veteran's service-connected disability reasonably consider his functional limitations - namely limitations when engaging activities which require him to raise his arms above his head.  The rating criteria specifically contemplate such limitation of motion and - accordingly - contemplate the resulting limitations.  Therefore the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115.

Finally, neither the Veteran nor the record has suggested that his service-connected disabilities have had any effect on the Veteran's employability.  In fact, during his February 2010 the Veteran specifically indicated that while he had been laid off from two jobs, neither lay-off was related to left shoulder symptoms.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection Law and Regulation

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  The Veteran served only during peacetime and is not a combat veteran.

The Veteran contends that PTSD is related to in-service stressor events.  The Board notes however, as did the Veteran's representative in its July 2012 informal hearing presentation, that the Veteran does not have a current diagnosis of PTSD.  A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim pursuant to Clemons, and considers whether entitlement to service connection for any current acquired psychiatric disorder is warranted.

Service treatment records include no treatment or complaints referable to any psychological or mental health disorder.  On separation examination in July 1984 the Veteran was psychiatrically normal, and he affirmatively denied current or past psychological symptoms including trouble sleeping, depression or excessive worry, loss of memory or amnesia, and "nervous troubles of any sort."

Following separation from service, the Veteran was again psychiatrically normal and affirmatively denied current or past psychological symptoms on examinations in August 1984, February 1987 and May 1990.

In August 2010 the Veteran was seen for the first time at a VA facility following referral by his private care physician for "psychogenic pain."  The Veteran requested to speak with a VA psychiatrist about being diagnosed with PTSD so that he could pursue a claim of service connection for the disorder.  With regard to stressor events, he endorsed having witnessed his ship fire on targets and having witnessed two aircraft get shot down.  In addition, the Veteran "imply[ed] that a sailor was murdered by being pushed overboard" after he "ran afoul of some fellow navymen."  The Veteran endorsed symptoms of hypervigilence, being fearful of crowds and being "anxious all the time," but was not interested "in any kind of treatment."

Following a complete psychological assessment, the reviewing physician reported that the Veteran was "able to recite some symptoms of PTSD.  Given frank secondary gain, spontaneous recitation of [symptoms] in all core symptom domains of PTSD, but total lack [of] interest [in] treatment," the physician was concerned that the Veteran was embellishing his symptoms "at minimum."  Given the foregoing, the diagnosis was anxiety disorder and PTSD was ruled out.  The physician also offered a rule out malingering diagnosis.

The Veteran was seen again in September 2010 by the same VA examiner and requested valium - stating that it was "the only thing that has ever worked for his general sense of unease."  The Veteran told this physician "I know what works, why won't you give it to me?" but the VA physician declined to prescribe the requested medication at that time.  Based on a review of symptoms, the diagnoses were anxiety disorder and adjustment disorder.  

On mental health assessment the next month, October 2010, the Veteran reported having been a sailor aboard Navy ships from 1986 to 1988 - dates which do not align with his known periods of active duty - and was in the "clean up crew after the bombing of [the] Damascus embassy."  The Veteran again requested valium, but was told that newer medications may be better for addressing anxiety symptoms, and he agreed to try Wellbutrin.  The Veteran did not present clear symptoms of an anxiety disorder, and while he endorsed depression, he showed no signs or symptoms of depression.  Again there was concern over whether the Veteran "meets the criteria for PTSD."  The examiner agreed with the prior rule out malingering assessment.  

The Board finds that the Veteran does not have an acquired psychiatric disorder which is related to service.  Specifically, the record shows that the Veteran does not have PTSD, although varying diagnoses including a depressive disorder and an anxiety disorder have both been made.  The reviewing medical experts have both questioned the possibility of PTSD and suggested that the Veteran is interested in frank secondary gain.  The Veteran does not allege that he had symptoms persistently since service.  Other than the Veteran's lay statements, there is no evidence suggesting a connection between either depressive disorder or anxiety disorder and service.  To the extent that the Veteran has made lay endorsements of such a connection, he is not competent to opine on a medically complex question such as the relationship of a current acquired psychiatric disorder, which onset many years after service, and service itself.  The remaining evidence does not indicate the current disability may be related to service.  Thus, the Board finds that the Veteran's current psychiatric disability is not related to service or some incident therein by competent lay or medical evidence.  Without a nexus to service, service connection cannot be granted.  See Shedden.  

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in December 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's appeal regarding assignment of a higher rating arises from appeals of the initial evaluation following a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed with respect to the Veteran's left shoulder appeal.

With regard to the Veteran's service connection claims, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010).  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  

VA examinations were provided satisfied VA's duty to assist for the initial rating appeal.  Specifically in VA examinations of February 2010, examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Furthermore, although the Veteran was not specifically provided a VA examination or medical opinion in conjunction with his psychiatric disability claim, he underwent VA psychiatric evaluation nonetheless.  Those examinations provide sufficient medical evidence to decide the claim, as discussed above.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating in excess of 10 percent for left shoulder impingement syndrome disability is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

The Board must remand the appeal for an initial compensable rating for bilateral hearing loss for a new VA examination.  The Veteran's last VA audiometric examination was in February 2011.  He underwent a private audiometric examination in March 2012.  The March 2012 examination report indicates that the left ear speech recognition scores had decreased from 96 percent to 88 percent.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  Accordingly, the Board remands for a VA examination for the bilateral hearing loss appeal.

The Board must also remand the claims for service connection for hemorrhoids, a left ankle disability, and a spine disability.  The Veteran's claim for service connection indicates that both conditions began during service, with the hemorrhoids in September 1981 and the left ankle disorder in May 1982.  The Veteran is generally competent to report that he had hemorrhoids and left ankle pain.  An October 2010 VA treatment note indicates that the Veteran ultimately underwent surgery for the hemorrhoid, though the date of surgery is not apparent.  It is not clear what the current disability is for the left ankle.  The Veteran has contended that he hurt his back during service and in the same injury for which his left shoulder is service-connected.  Service treatment records are silent to any complaints or treatment referable to the back.  With regard to the claimed in-service event, a March 1984 treatment records confirms that the Veteran fell on to his left shoulder.  The shoulder was tender and painful, but on separation examination in July 1984 the Veteran's spine and neck were both normal and he affirmatively denied any arthritis and recurrent back pain.  In July 2012, the Veteran's private physician opined that the Veteran "suffers from degenerative joint disease of the thoracic spine secondary to an accident in the Navy in 1983.  This causes chronic thoracic pain."  Although the Board does not consider this opinion adequate to award service connection due to the lack of rationale, it does indicate that the current spine disability may be related to an in-service injury.  The Veteran's hemorrhoid and left ankle allegations are basic, but appear to indicate that he had persistent problems since service with both hemorrhoids and his left ankle.  The Board remands to provide a VA examination and opinion for all three claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his service-connected left ear hearing loss. The claims file and any pertinent records must be made available to the examiner for review. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, to include an audiogram and Maryland CNC test, must be accomplished. The VA examiner must also describe the functional effects of the Veteran's service-connected left ear hearing loss on his occupational functioning and daily activities. The examiner should explain the rationale for all opinions in detail, citing to supporting factual data, as indicated.

2.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any chronic disability manifested by signs and symptoms involving the spine, hemorrhoids, or left ankle that may be present.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that any current disability manifested by signs and symptoms involving the spine, hemorrhoids, or left ankle had its onset in service or is otherwise etiologically related to the Veteran's period of service.

A complete rationale must be given for all opinions and conclusions expressed.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


